Citation Nr: 0936261	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling, for the period prior to January 12, 2009, and an 
evaluation in excess of 20 percent disabling, for the period 
beginning January 12, 2009, for mild degenerative arthritis 
of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active military service between 1969 and 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

In September 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

In an April 2009 rating decision, the RO increased the rating 
for the service-connected mild degenerative arthritis of the 
lumbosacral spine from noncompensably disabling to 20 percent 
disabling, effective from January 12, 2009.  Because the 
increase in the evaluation of the Veteran's mild degenerative 
arthritis of the lumbosacral spine does not represent the 
maximum rating available for the condition, the Veteran's 
claim remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).


FINDINGS OF FACT

1.  Prior to January 12, 2009, the Veteran's back condition 
manifests a moderate limitation of range of motion as 
demonstrated by range of motion findings of 80 degrees of 
forward flexion in February 2003, 50 degrees of forward 
flexion in October 2005, 50 degrees without pain in January 
2009, and notations of limitation without accompanying ranges 
of motion in June 2006, August 2006, October 2006, and 
October 2007.

2.  The Veteran's back condition does not manifest listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, 
abnormal mobility on forced motion, more than a moderate 
limitation of motion, favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent disabling, and no 
higher, for the period prior to January 12, 2009, for the 
Veteran's mild degenerative arthritis of the lumbosacral 
spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 5003, 
5285-5295 (as in effect prior to September 26, 2003), and 
Diagnostic Codes 5003, 5235-5243 (2008).

2.  The criteria for a rating in excess of 20 percent 
disabling, for the period beginning January 12, 2009, for the 
Veteran's mild degenerative arthritis of the lumbosacral 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.25, 4.71a, Diagnostic Codes 
5003, 5285-5295 (as in effect prior to September 26, 2003), 
and Diagnostic Codes 5003, 5235-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in February 2003, April 2005, and 
January 2009.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4.  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In considering the severity of a disability, 
it is essential to trace the medical history of the Veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Although the Board has reviewed in detail the five volumes of 
lay and medical evidence, the Board will focus on the 
evidence that addresses the severity of the Veteran's 
condition.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 
(Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

Service connection was established for lumbosacral strain in 
May 2003, and a noncompensable rating was established under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, effective October 
16, 2002.  The Veteran filed and perfected an appeal of this 
rating decision.  Subsequently, in a rating decision, dated 
in April 2009, an evaluation of 10 percent disabling, for the 
period prior to January 12, 2009, and an evaluation of 20 
percent disabling, for the period beginning January 12, 2009, 
was granted for the Veteran's back condition, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  This appeal 
addresses the initial disability rating assigned for the 
Veteran's service-connected disability upon the award of 
service connection; therefore, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the ratings may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Effective September 26, 2003, during the pendency of the 
Veteran's appeal, the schedular criteria for the evaluation 
of spinal disorders were revised.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant generally applies.  However, only 
the former criteria can be applied for the period prior to 
the effective date of the new criteria.  But both the old and 
new criteria can be applied as of that date.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); see also 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 2000).

As noted above, the regulations used to evaluate disabilities 
of the spine were amended during the pendency of the 
Veteran's appeal.  The rating criteria pertaining to 
disabilities of the spine were amended in August 2003, 
effective as of September 26, 2003.  68 Fed. Reg. 51,454 
(codified at 38 C.F.R. § 4.71a (2005), Diagnostic Codes 5235- 
5243 and accompanying notes).  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine.  
New rating criteria were also implemented.

Therefore, in evaluating the Veteran's claim, the Board must 
analyze the various versions of rating criteria applicable to 
the Veteran's claim.  See VAOPGCPREC 7-2003.  In a December 
2004 supplemental statement of the case, the Veteran was 
provided notice of the amended regulations.  He also 
underwent VA examinations in April 2005 and January 2009, and 
the severity of his disability was considered in light of the 
revised regulations in December 2005 and May 2009 
supplemental statements of the case.  Therefore, there is no 
prejudice to the Veteran for the Board to consider these new 
regulations in this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Prior to September 26, 2003, a 10 percent evaluation was 
warranted for lumbosacral strain if it was manifested by 
characteristic pain on motion.  A 20 percent evaluation was 
assigned when lumbosacral strain was manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  A 40 percent evaluation 
was assigned for lumbosacral strain when it was manifested by 
severe symptomatology that included listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Id.

Prior to September 26, 2003, unfavorable ankylosis of the 
lumbar spine was rated as 50 percent disabling and favorable 
ankylosis of the lumbar spine was rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Prior to September 26, 2003, severe limitation of motion of 
the lumbar spine was rated as 40 percent disabling.  Moderate 
limitation of motion of the lumbar spine was rated as 20 
percent disabling.  Slight limitation of motion of the lumbar 
spine was rated as 10 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Beginning September 26, 2003, a lumbosacral strain is 
evaluated under Diagnostic Code 5237.  That provides a 40 
percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.

Normal range of thoracolumbar motion encompasses flexion to 
90 degrees, and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V 
(2008).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are 
separately evaluated under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, Note (1).  However, as noted below, there 
is no competent evidence showing that the Veteran objectively 
manifested neurologic symptoms as a consequence of his lumbar 
disorder.  Further, there is no competent medical evidence to 
reflect that the disorder at any time was manifested by 
favorable ankylosis, or a limitation of forward flexion to 30 
degrees or less.

Under the revised regulations an intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

The Veteran's post service treatment records reveal chronic 
back pain since September 2002.

An X-ray of the Veteran's spine dated in December 2002 
revealed minimal marginal osteophyte formation at the 
vertebra from L3 to L5 anteriorly from degenerative changes.  
The disc spaces were preserved and there was a slight 
osteosclerosis of the lower anterior border of the vertebra 
of L3 and L5 due to degenerative changes.  The impression 
given was mild spondylosis of the lumbar spine.

In December 2002 the Veteran was noted to have undergone a 
bone scan.  The bone scan revealed possible degenerative 
changes in the lumbar spine.  In February 2003 an X-ray 
revealed degenerative disk disease with focal involvement.

In February 2003 the Veteran was afforded a VA Compensation 
and Pension (C&P) examination.  The examiner noted that prior 
examinations of the back were unremarkable except for some 
tenderness at the L5-S1 area and that X-rays and neurological 
examinations were unremarkable.  The Veteran complained of 
low back pain.  He stated that he did not have any radiating 
pain to the buttock or legs.  Upon examination the Veteran 
was noted to have mild left paralumbar tenderness to 
percussion.  Range of motion was noted to be 80 degrees of 
flexion and 20 degrees of side bends, and shoulder turns of 
90 degrees bilaterally.  Knee and ankle reflexes were noted 
to be intact and there was good strength in the legs.  The 
examiner noted that the Veteran had a history of lumbosacral 
strain in service and the examiner diagnosed the Veteran with 
mild degenerative arthritis of the spine.

In a July 2003 VA treatment note, the Veteran reported low 
back pain radiating down left leg.  He denied numbness and 
tingling in legs and denied bowel and bladder changes.

X-ray of the back dated in June 2004 revealed degenerative 
changes and focal facet joint arthropathy.  In a VA treatment 
note, dated in June 2004, the Veteran was treated for low 
back pain.  Upon examination the Veteran was noted to have 
paraspinal spasm and tenderness to palpation of the 
lumbarparaspinals.  The range of motion of the Veteran's low 
back was noted to be guarded and the Veteran allowed only 50 
percent rotation.

The Veteran underwent a magnetic resonance imaging (MRI) scan 
of the spine at the VA.  Upon interpretation, in a November 
2004 statement, the Veteran was noted to have significant 
arthritis and some cord compression consistent with the 
Veteran's symptoms.

In a VA treatment note, dated in December 2004, the Veteran 
reported low back pain that radiated down both thighs.  The 
Veteran was noted to not be able to tie his shoes.  In 
January 2005, the Veteran was noted to report lumbar 
radiculopathy and in February 2005 the Veteran underwent an 
electromyographic study.  The examination revealed no 
electrical evidence for a right L4-S1 radiculopathy or 
polyneuropathy.

In a treatment note, dated in February 2005, the Veteran was 
noted to complain of low back pain.  The Veteran indicated 
that he has pain in the low back which extends to the 
posterior thigh and bilateral calf bilaterally.  The pain was 
described as constant, shooting, and 8 or 9 out of 10.  The 
Veteran reported numbness, tingling, and weakness in the 
bilateral lower extremities.  The Veteran denied balance 
problems and bladder or bowel involvement.

In April 2005 the Veteran was afforded a VA C&P spine 
examination.  The Veteran complained of pain and stiffness in 
the lower back.  He indicated that he had sharp pain in the 
bilateral buttocks.  Exacerbation was noted to be caused by 
activity and movement.  The Veteran did not identify any 
alleviating factors.  The Veteran indicated that he had 
constant limitation of range of motion.  He noted that he 
could walk for half a block prior to needing to stop due to 
back pain.  Upon examination the Veteran was noted to report 
that he could not move his back.  The Veteran was reported to 
have exquisitely tender to extremely light palpation on the 
paraspinal muscles.  The examiner noted that this was out of 
proportion to the clinical examination.  Straight leg raise 
could not be accomplished.  Sensory examination revealed 
subjective paresthesias on bilateral buttocks cheeks not 
consistent with any dermatomal distribution.  Deep tendon 
reflexes were 2+ throughout.  There was no evidence of muscle 
atrophy or decreased tone.  The Veteran had subjective 
decreased strength in the bilateral lower extremities.  The 
Veteran gait was favoring to his right side.  There were no 
postural abnormalities or fixed abnormalities identified.  
The Veteran's back musculature was well developed and not 
abnormal.  There were no objective abnormalities of the 
neurological system of the lower extremities.  The examiner 
noted that the Veteran had psychological overtones to his 
reports of pain due to the fact that there was no 
radiographic, neurologic, or physical exam evidence of 
disease.  The examiner diagnosed the Veteran with mild 
degenerative joint disease of the lumbosacral spine and 
lumbosacral strain with no objective evidence of disease.

In April 2005 the Veteran underwent an outpatient MRI scan of 
the lumbar spine.  The MRI revealed multilevel lumbar disk 
disease, more prominent at L2-3, L3-4, L4-5, and L5-S1 
levels; severe bilateral foraminal narrowing at L5-S1 due to 
circumferential disk bulge, markedly hypertrophic ligamental 
flava and facet joints; and mild to moderate central canal 
narrowing and subligamentous central focal disk herniation 
were noted at L4-5 level.

In an April 2005 VA treatment note, the Veteran reported that 
he has low back pain of 12 out of 10 and that the pain can 
get so bad that it immobilizes him.  The pain was noted to be 
bilateral with weakness, numbness, and tingling.  The Veteran 
reported that he could walk about a block before having to 
stop due to back and leg pain.  Upon examination the Veteran 
was noted to have full muscle strength in his lower 
extremities and intact sensation.  Lower extremity reflexes 
were 2+ in the left knee and the right knee was slightly 
diminished compared to the left.  The Veteran had difficulty 
with the heel and toe walk as well as tandem walk.  He had a 
negative Rhomberg and had no pronator drift.  The Veteran had 
an antalgic gait.

In VA treatment notes dated in May 2005 the Veteran was noted 
be diagnosed with multilevel discogenic pain as well as 
lumbar facet pain.  The Veteran was noted to have radicular 
pain down the left leg.  The Veteran was reported to have a 
patchy decrease in sensation in the left lower extremity in 
the left L4, L5, and S1.  He was reported as having no 
electrical evidence for right L4-S1 radiculopathy or 
polyneuropathy.  Pain was reported to be worse with sitting, 
standing, lying, and especially walking.

In August 2005 the Veteran underwent a VA outpatient 
neurosurgery consultation.  The Veteran reported that he had 
low back pain that was 8 out of 10 in pain.  He stated that 
he had been bedridden.  He reported pain radiating down the 
backs of his legs after walking approximately one block.  
Upon physical examination the Veteran had full motor strength 
in both lower extremities; sensation to light touch was 
intact. Hoffman's sign was negative.  Lower extremities 
reflexes were 2+ and the right knee is about a 1.  He had 
down going plantar responses.  He can tandem walk.  No ankle 
clonus was noted.  The Veteran was diagnosed with multilevel 
lumbar disc degenerative disease more prominent at L2-3, L3-
4, L4-5, and L5-S1 levels, severe bilateral foraminal 
narrowing at the L5-S1 due to circumferential disc bulge that 
was markedly hypertrophic ligamental flava and facet joints, 
mild to moderate centeral canal narrowing and subligamentous 
central focal disc herniation are noted at L4-5 level.

In VA treatment notes, dated in October 2005, the Veteran was 
noted to have a history of low back pain secondary to facet 
arthropathy, degenerative disk disease, and multilevel disk 
bulges.  The Veteran was noted to have mild tender to 
palpation over the paraspinal muscles and spinous process.  
The range of motion of the Veteran's back was measured as 50 
degrees of forward flexion and 20 degrees of extension.  
Increased pain on forward flexion as opposed to extension and 
rotation was noted.  Single leg raise test was positive on 
the right.  Sensation was intact to light touch and deep 
tendon reflexes were 2+ and symmetrical.  Muscle strengths 
were 5/5 to the bilateral lower extremities.  The Veteran was 
noted to be undergoing a translaminar ESI later that same 
day.

In a May 2006 VA treatment note, the Veteran reported 
excruciating constant lower back pain and bilateral lower 
extremity discomfort.  The pain was noted to be shooting in 
nature and to extend in the back of his lower extremities to 
his feet.  The pain was indicated to be exacerbated by 
walking.  The Veteran did not report any bowel or bladder 
difficulties.  He was noted to ambulate with a cane and 
reported that his symptoms have gotten worse over the prior 5 
years.  Upon physical examination, the straight leg raise 
test was negative for shooting pain; however, it was positive 
for significant lower back pain at less than 15 degrees on 
both lower extremities.  Motor strengths were 5/5 in the 
bilateral lower extremities.  Sensation was intact to light 
touch.  Deep tendon reflexes were 2+ throughout with the 
exception of his right patella region which was 2-/4.  The 
Veteran was reported to ambulate with a guarded gait but 
without a walking assistive device.  He was found to have a 
very limited range of motion due to pain and to have pain to 
palpation of the axial region of the lumbar spine 
particualary in the L5-S1 region.  The Veteran was diagnosed 
with bilateral lower extremity radicular symptoms 
particularly at the L5 nerve root.

In a VA treatment note, dated in June 2006, the Veteran was 
noted to complain of chronic low back pain.  Examination 
revealed 5/5 musculoskeletal strength in the bilateral lower 
extremities.  In July 2006 the Veteran was noted to have 
chronic low back pain with no fasciculations, no focal 
atrophy.  The Veteran was found to have muscle strengths of 
5/5 in the bilateral lower extremities, pain and decreased 
range of motion with lumbar flexion, extension, side bending, 
rotation, and pain with palpation over paraspinals.

In August 2006 the Veteran underwent electrodiagnostic 
testing.  No significant abnormalities were noted.  Isolated 
finding of reduced amplitude in the evoked peroneal response 
with otherwise normal nerve conductions in a mature adult is 
a finding of dubious significance.  The examiner noted that 
no electrodiagnostic evidence was found indicating a 
polyneuropathy and that no comment could be made on the 
presence of a radiculopathy.

In an August 2006 VA neurosurgery note, the Veteran was 
indicated to complain of chronic low back pain.  The Veteran 
reported that his low back pain had continued to get worse 
and that on a good day the pain was a 7 out of 10.  He 
ambulated with a cane for comfort.  He denied numbness or 
weakness in his bilateral lower extremities.  He stated that 
his pain begins to radiate into his lower extremities when he 
walks a distance but is relieved by rest.  The Veteran denied 
neurological symptoms at that time.  Physical examination 
revealed that the Veteran ambulated with a stooped gait and 
discomfort.  The Veteran had discomfort at rest in a chair.  
The motor strengths were measured as 5/5 in all four 
extremities.  His sensation was intact and his reflexes were 
2+ and symmetric.  Range of motion was limited in his lumbar 
spine secondary to pain.

In October 2006 the Veteran reported that his low back pain 
was sharp, almost constant, and occasionally extends into the 
bilateral buttock and legs, but not below the knee.  He 
reported some numbness in his lateral legs with the right 
worse than the left.  No tingling or weakness was indicated.  
The Veteran reported that his pain is increased with 
ambulation at distances greater than one block and improved 
with sitting down.  Physical examination revealed decreased 
light touch on the left lateral leg when compared with the 
right.  The Veteran had muscle stretch reflexes of 2+ and 
symmetric bilaterally.  He had decreased range of motion in 
lumbar flexion and extension due to pain.  Single leg raise 
was positive bilaterally at 20 degrees and Patrick's was 
negative bilaterally.

In VA treatment notes, dated in October 2007, the Veteran was 
noted to complain of low back pain radiating into his left 
leg.  The Veteran was reported to use a TENS unit to control 
the pain.  The Veteran reported that there was no weakness in 
the left leg.  He indicated that his pain is aggravated by 
prolonged walking, standing, sitting.  He stated that his 
pain radiates to the left thing no weakness and can have 
shooting pain, numbness, tingling down the back of the left 
leg.  The Veteran denied any bowel or bladder problems.  
Physical examination revealed that the Veteran was able to 
stand on his heels and toes and able to tandem walk.  The 
straight leg raise test was negative bilaterally.  Motor 
strengths were 5/5 in the lower extremities.  Sensation to 
light touch was intact except in the L5 dermatome on the left 
where it was decreased.  Deep tendon reflexes were 2+ in the 
knees and 1 in the ankles.  Range of motion of the back was 
significantly restricted due to pain.  There was more pain on 
flexion than extension.  The lower lumbar area and sacroiliac 
area was tender to palpation bilaterally.

In October 2008 VA outpatient neurosurgery notes, the Veteran 
was noted to have pain in the lumbar area, midline, and 
paraspinal bilaterally.  The Veteran was noted to have some 
pain in the posterior thighs.  The Veteran denied bowel and 
bladder symptoms.  The Veteran was diagnosed with spondylosis 
with mild to moderate stenosis in December 2008.  The Veteran 
was noted to not have any neurological involvement.

In December 2008 the Veteran was noted to have lumbar spinal 
stenosis.  The Veteran was measured, fitted, and instructed 
in the use of a lumbar corset back brace in January 2009.

In January 2009 the Veteran was afforded a VA C&P 
examination.  The Veteran reported ongoing problems with his 
lower back with pain radiating in the left leg.  The pain is 
described as 6 to 10 out of 10 in severity, sharp in nature, 
and occasionally radiating down the left leg to the level of 
the ankle.  He indicated that the pain is worse with cold 
weather.  The Veteran endorsed occasional numbness or 
tingling of the left posterior thigh.  He denied any trauma 
to the back since separation from service.  He denied any 
incontinence of urine or stool due to back pain.  The Veteran 
indicated that his pain is worsened by coughing and 
straining.  He stated that he treats his back pain with a 
TENS unit that he noted he uses 85 percent of the time with 
some relief of symptoms.  The Veteran also uses heat pads and 
long acting morphine when necessary to provide relief from 
the symptoms of back pain.  He indicated that he uses a cane 
for ambulation on bad days.  The Veteran reported that he 
could walk a half a block before he has to stop due to back 
pain.  He wears a back brace on a daily basis for his back 
pain.  He denied any unsteadiness or history of falls and has 
never had back surgery.  The Veteran indicated that he had 
not worked in the prior 8 to 9 years due to other health 
problems.  The Veteran noted that he has some difficulty with 
activities of daily living including putting on his socks and 
shoes.  He noted pain with cleaning up after bowel movements; 
however, he does not allow anyone to assist him with this 
activity.  The Veteran noted that he no longer leaves the 
home very often because of his chronic back pain.  He has 
increased pain with long car rides.

Upon examination the Veteran was noted to be wearing a back 
brace.  He ambulated from the waiting room with a slow, 
limping, painful gait without the use of a cane.  He was 
noted to be sitting in a slightly extended position in a 
chair in the waiting room rather than upright.  The Veteran 
was able to sit in an upright position on the examination 
table.  Examination of the lumbar spine revealed marked 
straightening of the normal lordotic curvature with no 
apparent scoliosis or kyphosis.  He had mild tenderness to 
palpation and percussion during the examination over the L1 
and left sacroiliac areas.  There was no palpable 
paravertebral muscle spasm of the thoracolumbar spine on 
examination.  Range of motion of the lumbar spine was 
moderately limited.  Forward flexion was 60 degrees with pain 
beginning at 50 degrees.  Extension was full to 30 degrees 
without any complaint of pain.  Left lateral flexion was 
limited to 26 degrees with pain at the endpoint.  Right 
lateral flexion was 30 degrees without complaints of pain.  
Left lateral rotation was full to 30 degrees without 
complaints of pain.  Right lateral rotation was slightly 
limited to 28 degrees with complaints of mild pain at that 
endpoint.  Straight leg test was negative to 55 degrees on 
the right leg but positive for low back pain at 45 degrees on 
the left leg.  The Veteran was able to squat 50 percent of 
the way and rise with minimal stabilization.  He was able to 
stand and walk on his heels and able to stand on his toes.  
He was unable to walk on his toes due to complaints of pain.  
The Veteran was able to walk heel to toe.  Strength against 
resistance was 5/5 in all major groups of both lower 
extremities and symmetrical.  Sensation to vibration to the 
first metatarsophalangeal joint was intact in both feet.  
Sensation to light touch was intact to the major dermatomes 
on the toes of both feet symmetrically.  Deep tendon reflexes 
at the patellar and Achilles levels were 2+ bilaterally and 
symmetrical.  X-ray examination of the Veteran's spine 
revealed no disk space narrowing, marginal vertebral body 
osteophytes at all levels except L1-L2, and normal pedicles, 
spinous processes, and sacroiliac joints.  The impression was 
noted to be mild lumbar spondylosis.  The examiner diagnosed 
the Veteran with mild degenerative arthritis of the 
lumbosacral spine.  

In a March 2009 VA treatment note, the Veteran was prescribed 
a new back brace.

In light of the evidence, the Board finds that entitlement to 
an evaluation of 20 percent disabling, and no higher, is 
warranted for the period prior January 12, 2009, for the 
Veteran's mild degenerative arthritis of the lumbosacral 
spine.  Prior to January 12, 2009, the Veteran's back 
condition manifests a moderate limitation of range of motion 
as demonstrated by range of motion findings of 80 degrees of 
forward flexion in February 2003, 50 degrees of forward 
flexion in October 2005, 50 degrees without pain in January 
2009, and notations of limitation without accompanying ranges 
of motion in June 2006, August 2006, October 2006, and 
October 2007.

However, the preponderance of the evidence of record of the 
Veteran's manifestations of his back condition reveals that 
at no time during the period on appeal does the Veteran's 
back condition warrant an evaluation in excess of 20 percent 
disabling.  The preponderance of the evidence reveals that at 
no time during the period on appeal does the Veteran's back 
condition manifest listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
motion on forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, abnormal mobility on forced 
motion, or more than a moderate limitation of motion.  In 
addition, the preponderance of the evidence of record does 
not reveal favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less at any time during the period on appeal after 
September 26, 2003.

Lastly, entitlement to separate compensable evaluations for 
associated neurological components of the Veteran's back 
condition are not warranted.  The preponderance of the 
evidence does not reveal objective evidence of any associated 
neurological disabilities associated with the Veteran's back 
condition.  The Board acknowledges that the Veteran has 
complained of pain radiating into his lower extremities and 
subjective paresthesias and a May 2006 VA treatment note 
diagnosed the Veteran with bilateral lower extremity 
radicular symptoms at the L5 nerve root; however, the 
preponderance of the evidence of record does not reveal 
objective evidence of any associated neurological conditions.  
Electomyographic studies, dated in December 2004, March 2005, 
and August 2006, did not find any electrical evidence of 
radiculopathy or polyneuropathy and neurosurgery consultation 
notes of record do not diagnose the Veteran with any 
neurological involvement.  In addition, the Veteran denies 
any bowel or bladder disorders.  As such entitlement to 
separate compensable evaluations for associated neurological 
conditions are not warranted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 20 percent disabling for the Veteran's mild 
degenerative arthritis of the lumbosacral spine during any 
period on appeal, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflect so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher evaluation on an extraschedular basis, 
and indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.  His disability has not required frequent periods 
of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 20 percent disability rating, and no higher, for the period 
prior to January 12, 2009, for mild degenerative arthritis of 
the lumbosacral spine is granted, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent disabling for 
mild degenerative arthritis of the lumbosacral spine, for the 
period beginning January 12, 2009, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


